       Case 2:20-cv-01937-CKD Document 14 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORRIN TYLER COLBOURN,                              No. 2:20-cv-1937 CKD P
12                         Plaintiff,
13             v.                                        ORDER
14    JESS DARNELL, et al.,
15                         Defendants.
16

17            Plaintiff is a Butte County Jail prisoner proceeding pro se and seeking relief pursuant to

18   42 U.S.C. § 1983. On October 13, 2020, the court screened plaintiff’s complaint as the court is

19   required to do under 28 U.S.C. § 1915A(a). Plaintiff’s complaint was dismissed with leave to

20   amend.

21            In response to the court’s order, plaintiff filed three separate amended complaints. As

22   plaintiff was informed in the October 13, 2020 order, Local Rule 220 requires that an amended

23   complaint be complete in itself without reference to any other pleadings. This is because, as a

24   general rule, an amended complaint supersedes a previous one. See Loux v. Rhay, 375 F.2d 55,

25   57 (9th Cir. 1967).

26            Good cause appearing, plaintiff’s amended, second amended and third amended

27   complaints will be dismissed with leave to file a fourth amended complaint which complies with

28   the requirements identified in the court’s October 13, 2020 order. Plaintiff is reminded that
                                                         1
        Case 2:20-cv-01937-CKD Document 14 Filed 11/17/20 Page 2 of 2


 1   another requirement in the October 13, 2020 order is that his pleadings be legibly and coherently

 2   written. This requirement was not satisfied in any of plaintiff’s amended pleadings.

 3              Accordingly, IT IS HEREBY ORDERED that

 4             1. Plaintiff’s amended complaint, second amended complaint and third amended

 5   complaint are dismissed.

 6             2. Plaintiff is granted thirty days from the date of service of this order to file a fourth

 7   amended complaint that complies with the requirements of the court’s October 13, 2020 order,

 8   the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of Practice. The

 9   fourth amended complaint must bear the docket number assigned this case and must be labeled

10   “Fourth Amended Complaint.” Failure to file a fourth amended complaint in accordance with

11   this order will result in a recommendation that this action be dismissed.

12   Dated: November 17, 2020
                                                          _____________________________________
13
                                                          CAROLYN K. DELANEY
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17   1
     colb1937.14(2)
18

19

20
21

22

23

24

25

26
27

28
                                                           2
